
	
		I
		111th CONGRESS
		1st Session
		H. R. 3887
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2009
			Mr. Blunt (for
			 himself, Mr. Barton of Texas,
			 Mr. Camp, Mr. Kline of Minnesota,
			 Mr. Upton, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, the Public Health Service Act, and the Internal Revenue Code of 1986 to
		  improve health insurance coverage of dependents.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Access for Young
			 Workers and College Students Act of 2009.
		2.Improved Health
			 Insurance Coverage of Dependents
			(a) Employee
			 retirement income security act of 1974
				(1)In
			 generalPart 7 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after section
			 714 the following new section:
					
						715.Extending
				coverage of dependentsIn the
				case of a group health plan, or health insurance coverage offered in connection
				with a group health plan, that treats as a beneficiary under the plan an
				individual who is a dependent child of a participant or beneficiary under the
				plan, the plan or coverage shall continue to treat the individual as a
				dependent child without regard to the individual’s age through at least the end
				of the plan year in which the individual turns an age specified in the plan,
				but not less than 25 years of
				age.
						.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 714 the following new item:
					
						
							Sec. 715. Extending coverage of
				dependents.
						
						.
				(b)PHSATitle
			 XXVII of the Public Health Service Act is amended by inserting after section
			 2707 the following new section:
				
					2708.Extending
				coverage of dependentsIn the
				case of a group health plan, or health insurance coverage offered in connection
				with a group health plan, that treats as a beneficiary under the plan an
				individual who is a dependent child of a participant or beneficiary under the
				plan, the plan or coverage shall continue to treat the individual as a
				dependent child without regard to the individual’s age through at least the end
				of the plan year in which the individual turns an age specified in the plan,
				but not less than 25 years of
				age.
					.
			(c)IRC
				(1)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
					
						9814.Extending
				coverage of dependentsIn the
				case of a group health plan that treats as a beneficiary under the plan an
				individual who is a dependent child of a participant or beneficiary under the
				plan, the plan shall continue to treat the individual as a dependent child
				without regard to the individual’s age through at least the end of the plan
				year in which the individual turns an age specified in the plan, but not less
				than 25 years of
				age.
						.
				(2)Clerical
			 amendmentThe table of sections in such subchapter is amended by
			 adding at the end the following new item:
					
						
							Sec. 9814. Extending coverage of
				dependents.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to group
			 health plans for plan years beginning more than 3 months after the date of the
			 enactment of this Act and shall apply to individuals who are dependent children
			 under a group health plan, or health insurance coverage offered in connection
			 with such a plan, on or after such date.
			
